UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 333-184897 PRICED IN CORP. (Exact name of registrant as specified in its charter) Nevada N/A (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 6110 Coxswain Crescent Toronto, ON, Canada L5V-2Z8 (Address of principal executive offices) (Zip Code) (418) 263-8112 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yeso Nox Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,”“accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler ¨ Acceleratedfiler ¨ Non-accelerated filer ¨(Do not check if a smaller reporting company) Smallerreportingcompany x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock as of the latest practicable date. Class Shares outstanding as of May 15, 2013 Common stock, $.001par value INDEX PART I – FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited). 1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 2 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 5 Item 4. Controls and Procedures. 5 PART II – OTHER INFORMATION Item 1. Legal Proceedings. 6 Item 1A. Risk Factors. 6 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 6 Item 3. Defaults Upon Senior Securities. 6 Item 4. Mine Safety Disclosures. 6 Item 5. Other Information. 6 Item 6. Exhibits. 6 SIGNATURES 7 PART 1 - FINANCIAL INFORMATION Item 1. Financial Statements. Priced In Corp (A Development Stage Company) March 31, 2013 (Unaudited) Index Balance Sheets F–1 Statement of Expenses F–2 Statement of Cash Flows F–3 Notes to the Financial Statements F–4 1 Priced In Corp (A Development Stage Company) Balance Sheets (Unaudited) ASSETS March 31, September 30, Current Assets Cash $ $ Total Current Assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current Liabilities Accounts payable and accrued liabilities $ $ Due to related parties 6 6 Total Current Liabilities Stockholders’ Equity Common stock Authorized: 75,000,000 shares, par value $0.001 5,000,000 share issued and outstanding Additional paid-in capital Deficit accumulated during the development stage ) ) Total Stockholders’ Equity Total Liabilities and Stockholders’ Equity $ $ The accompanying notes are an integral part of these unaudited financial statements F-1 Priced In Corp (A Development Stage Company) Statement of Expenses (Unaudited) Three Months Ended March 31, Three Months Ended March 31, Six Months Ended March 31, Six Months Ended March 31, Period from November 23, (Date of Inception) to March 31, Expenses General and administrative $ $
